EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER OF UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the quarterly report of Universal City Development Partners, Ltd. (the “Company”) on Form 10-Q for the period ending September 26, 2010 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John R. Sprouls certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 5, 2010 By: /s/ John R. Sprouls Name: John R. Sprouls Title: Principal Executive Officer
